Citation Nr: 1441120	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-37 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to February 1964 and from November 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal was previously before the Board in July 2012, at which time it was remanded for additional development.

In October 2011, a video conference hearing before the undersigned was held.  
A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA purposes of the right ear.

2.  The Veteran does not have a current diagnosis of diabetes.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred or aggravated by active military service, and a right ear hearing loss disability is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2013).

2.  Diabetes was not incurred in or aggravated by active military service, and diabetes is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Here, the Veteran was sent a letter in July 2007 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Specifically, the results of the August 2012 VA examinations, as requested by the July 2012 Board remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's statements in support of the claim are of record, including testimony provided at an October 2011 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the appeal based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including a diabetes mellitus and sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era, including diabetes mellitus, will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Hearing Loss

The Veteran asserts he sustained right ear hearing loss due to his noise exposure in service.  Notably, he has been previously granted service connection for hearing loss of the left ear, as well as tinnitus.  The Board finds that in-service noise exposure has been established.

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than ?
94 percent.  38 C.F.R. § 3.385.

At his October 2007 VA audiological examination, the Veteran demonstrated the following puretone audiometry results for his right ear:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
15
20
25
20
20

His Maryland CNC speech discrimination score for the right ear was 100 percent. 

He underwent additional audiometric testing in August 2012, after asserting that his hearing loss in his right ear had worsened.  Those test results demonstrated the following:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
10
15
30
35
22

His Maryland CNC speech discrimination score for the right ear in August 2012 remained at 100 percent. 
Because the Veteran has at no time demonstrated a puretone threshold of 40 decibels or greater in any of the relevant frequencies, a threshold of 26 decibels or greater in at least three of the relevant frequencies, or a speech discrimination score of 94 percent or less, a hearing loss disability in the right ear has not been established.  38 C.F.R. § 3.385.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Veteran is competent to report on his decreased hearing in his right ear, Layno v. Brown, 6 Vet. App. 465, 470 (1994), and the Board has no reason to doubt his competence or credibility in that regard.  Nevertheless, for service connection to be granted, the evidence must demonstrate a hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.  Because a current hearing loss disability that meets those criteria has not been established for the Veteran's right ear, the preponderance of the evidence is against the claim and service connection is not warranted at this time.  38 C.F.R. § 3.385.

Diabetes Mellitus

As noted in the July 2012 remand, private and VA records indicated that the Veteran has had test results suggestive of possible diabetes (including a finding of impaired glucose tolerance (IGT), and hemoglobin A1C readings of 5.7 percent) on complete blood counts, but no diagnosis of diabetes of record.  See April 2007 private lab results; October 2009 VA comprehensive exam.  As high glucose can be a sign or symptom of diabetes, and the Veteran is presumed exposed to herbicides during service which could cause Type II diabetes mellitus, the Board ordered an examination to determine whether he currently has Type II diabetes mellitus.  See Training Letter (TL) 00-06 (July 17, 2000) (providing guidelines as to how diabetes mellitus is generally diagnosed).  IGT is a category that refers to those with fasting plasma glucose greater than 110 but less than 126, a group that is at increased risk for diabetes.  Id. at 3.  Hemoglobin A1C, otherwise known as A1C or glycosylated hemoglobin, is used to monitor diabetes mellitus and the effectiveness of treatment. With AIC, 6 percent is considered normal.  Id. at 4.

The August 2012 VA examiner, after a review of the record and the medical literature, an interview of the Veteran, and a physical examination, opined that the appellant has IGT, but does not have diabetes, either based on laboratory evidence or clinical diagnosis.  

As the existence of diabetes is a medical question that requires training and expertise (to include analyzing laboratory tests), the Veteran, a layperson, is not competent to diagnose himself with diabetes.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Without medical evidence of a current diabetes diagnosis, the preponderance of the evidence is against the claim and service connection for diabetes mellitus is not warranted.  Holton, 557 F.3d at 1366.  The presumptions of 38 C.F.R. §§ 3.307, 3.309, therefore, are inapplicable.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


